Richard J. Kaufpnan, PEC.

ATTORNEY AT LAW
646 Main Street
Port Jefferson, New York 11777
(631) 331-0950
Fax (631) 474-4282

RICHARD J. KAUFMAN* ADMITTED IN
wenesnanctnenseeantnnntanees *NEW YORK AND MASS.

OF COUNSEL
JAMES J. O ROURKE

January 22, 2021

VIA ECF

Henorable Joan M. Azrack

Federal Courthouse, Eastern District of New York
100 Federal Plaza, P.O. Box 830

Central Islip, New York 11722

RE: — State of New York et al. v Crescent Group Realty Inc. et al.
Case No. 17-cv-06739-JMA-AYS

Dear Judge Azrack:
Pursuant to your directive dated January 14, 2021 (Document No. 93), please be advised that all

parties have consented to the following proposed briefing schedule for the Defendants’ Motion to Dismiss
pursuant to FRCP Rule 12: .

Moving papers served by: February 22, 2021
Response: March 22, 2021
Reply: April 5, 2021

“
PRICHARS
RIK/t lo

 

cc VIA ECF:

Austin Thompson, AAG Cartier, Bernstein, Aerbach & Steinbert, P.C.
Yueh-Ru Chu, AAG Kenneth A. Auerbach, Esq.

Channing Jones, AAG 100 Austin Street, Building 2

Office of the New York State Attorney General Patchogue, NY 11772

28 Liberty Street 631-654-4900

New York, New York £0005 chadauerbach@aol.com

212-416-8464

austin. thompson@ag.ny.2ov
Yueh-Ru,Chu@az.nv.gov

Channing Jones@ac ny. gov
Brad DeVore

Attomey for Flextronics Automotive USA Manufacturing Co.
Suite 3300, One Wells Fargo Center

301 South College Street

Charlotte, NC 28202-6037

704-331-4941

brad.devore@whd-us.com

 
